Citation Nr: 1139834	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for left knee disability, rated at 10 percent (based on instability) for the period prior to February 8, 2006, rated with a combined rating of 30 percent evaluation (20 percent for instability and 10 percent for limitation of motion) for the period from February 8, 2006 to September 22, 2008, rated with a temporary total rating following total knee replacement over the period from September 22, 2008 to the end of October 2009, and rated 30 percent disabling for the period since November 1, 2009.  

2.  Entitlement to an increased rating for right knee disability, rated at 10 percent prior to August 13, 2008, and evaluated with a combined rating of 20 percent (10 percent for instability and 10 percent for limitation of motion) rating thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1974 to November 1977. 

By way of a February 1997 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for right and left knee disorders, evaluating each of them at 10 percent disabling under Diagnostic Code 5257 (for evaluating instability).    

The Veteran submitted a claim for increase in October 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007  rating decision in which the RO continued and confirmed the two 10 percent ratings for right and left knee disorders.
 
By way of a July 2008 decision, the RO increased to 20 percent the rating for left knee instability (effective February 8, 2006), and awarded a separate 10 percent rating for left knee degenerative joint disease ( effective February 8, 2006).  In that same decision, the RO changed the diagnostic code under which they rated the right knee disorder (from DC 5257 for rating instability to DC 5260 for rating limitation of motion), but maintained the single 10 percent rating for that right knee. 

In December 2008, the RO granted a temporary total rating for convalescence for total left knee replacement surgery for the period from September 22, 2008 to November 1, 2009, with a 30 percent rating in effect thereafter. 

In June 2009, the RO granted an additional 10 percent rating for instability of the right knee for a total combined rating of 20 percent, effective August 13, 2008.  


FINDINGS OF FACT

1.  From October 13, 2005 to February 8, 2006, the Veteran's left knee disability was manifested as synovitis with no limitation of motion, very mild clinical laxity, and the sensation of giving-way.  

2.  From February 8, 2006 to September 22, 2008, the Veteran's left knee degenerative joint disease was manifested by limitation of motion of flexion greater than 30 degrees and extension less than 15 degrees with moderate instability and the use of a left knee brace.  

3.  The Veteran underwent a total left knee replacement by a prosthesis on September 22, 2008. 

4.  The Veteran's left knee prosthesis provides for a full range of motion with no instability and reduced level of medication for pain. 

5.  Prior to August 13, 2008, the Veteran's right knee synovitis and degenerative joint disease was manifested by limitation of flexion greater than 30 degrees and extension less than 15 degrees with no instability. 

6.  Effective August 13, 2008, the Veteran's right knee disability was manifested by  limitation of flexion greater than 30 degrees and extension less than 15 degrees with slight instability. 

7.  The Veteran lives alone and is able to perform the activities of daily living including leaving the home and engaging in sedentary forms of employment as limited by the use of medication.  


CONCLUSIONS OF LAW

1.  The criteria for an increased staged rating to 20 percent (based on a combination of a 10 percent rating for instability and a 10 percent rating for limitation of motion) for left knee disability have been met for the period from October 13, 2005 to February 8, 2006; but the criteria for higher ratings for any other stage have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5020, 5257, 5060, 5061 (2011).  

2.  The criteria for staged ratings for a right knee disability in excess of 10 percent prior to August 13, 2008 and in excess of a combined rating of 20 percent thereafter have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5020, 5257, 5060, 5061 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   The Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In April 2007, the RO provided a notice that met these requirements.  The notice advised the Veteran that evidence was necessary to show that his disabilities had become more severe and their impact on his employment.  The notice explained how ratings and effective dates are assigned and described the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Although adjudicative documents may not substitute for adequate notice, the RO provided the detailed diagnostic code criteria for measurement of range of motion in a July 2008 statement of the case with an opportunity for the Veteran to respond prior to readjudication in a June 2009 supplemental statement of the case. The Board concludes that any timing error was not prejudicial to the Veteran because he had actual knowledge of the criteria and the opportunity to present additional evidence. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S Army engineer.  He contends that his bilateral knee disabilities are more severe than are contemplated by the current staged ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5259.  Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Impairment of the tibia and fibula, genu recurvatum, and ankylosis are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2011).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.   However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

Service treatment records showed that the Veteran sought treatment in April 1975 for recurrent pain in both knees since he injured his right knee playing basketball in 1969.  Subsequently, the Veteran experienced occasional locking  and favored the right knee causing left knee pain.  The clinician diagnosed a right knee meniscus tear and bilateral chondromalacia.  Arthrograms obtained in September 1975 showed no defects of the right knee but another study in November 1976 showed a meniscus tear and loose body in the left knee.  In April 1977, the Veteran underwent arthroscopic surgery on the left knee and was placed on limited duty until September 1977.  

In December 1997, a VA physician noted the Veteran's report of injuring both knees while performing a "duck walk" in basic training and underwent the left knee arthroscopic surgery in service.  The Veteran reported that he worked after service for a railroad and retired because of a psychiatric disorder.  Since service, the Veteran reported difficulty climbing stairs and nocturnal knee pain.  On examination, range of motion was normal but with very mild laxity, popping and cracking of the knees, and difficulty arising from a squat position.  Posture and gait were normal.  The physician diagnosed synovitis with a possible element of patellofemoral syndrome but without marked instability. 

In December 1997, the RO granted service connection and a 10 percent rating for each knee under Diagnostic Code 5257 for slight instability.  

In a March 1998 statement, the Veteran noted that he experienced constant bilateral knee pain that required the use of anti-inflammatory medication.  He also experienced occasional falls from the knees "giving way" and had to retire from his job as a railroad clerk because of knee pain.  

The RO received the Veteran's claim for increase in October 2006.  

VA outpatient treatment records since July 2001 showed that the Veteran continued to experience moderate to severe knee pain and was prescribed anti-inflammatory medications, exercises, and weight loss.  In September 2003, the Veteran reported the feeling that his left knee was "coming out of joint."  A VA physical therapist noted no lateral instability but nevertheless prescribed a knee brace for the left knee.  

On February 8, 2006, a clinician noted the Veteran's report that his left knee was "giving out" but that he was able to perform all daily activities.  An X-ray of the left knee showed arthritic changes but no fractures or effusion.  The clinician noted that the left knee was stable.  Two weeks later, another X-ray showed some small effusion not seen in the previous study. 

In March 2007, a VA orthopedic physician noted tenderness, pain on motion, medium laxity, and effusion of the left knee.  The physician noted that X-rays of both knees showed advanced degenerative joint disease with minimal cartilage in the articular joint area on the left, some joint space loss on the right, and diffuse osteoporosis bilaterally.  The Veteran received a course of injections in the left knee in April and May 2007.  

The same months, the Veteran and two friends noted that the Veteran experienced severe knee pain and stiffness that interfered with sleep and precluded walking or standing for more than five minutes.  He had difficulty performing chores such as shopping or retrieving the mail.  One friend noted that the Veteran could not cross a parking lot or walk through a store to do shopping and that he was confined to his home because of pain and the risk of falls.  

In May 2007 a VA physician noted the Veteran's reports of the same symptoms and that his knees gave way when going down a sloped surface or stairs.  He reported that he was not able to stand for more than 30 minutes or walk more than one-half mile.  The Veteran reported weekly flare-ups when he was unable to do anything.  The physician noted an antalgic gait and was one hundred pounds overweight.  

On examination of the left knee, range of motion was zero to 140 degrees with no additional loss of function on repetition because of pain, weakness, or fatigue.  The physician noted that strength testing on the left was three on a scale to five but the result was inconsistent with the Veteran's ability to partially squat with his weight of 263 pounds.  On examination of the right knee, range of motion was zero to 130 degrees with no additional loss of function on repetition.  The physician noted crepitus but no clinical indications of instability bilaterally.  The physician referred to X-rays obtained in March 2007 and February 2006 and diagnosed mild to moderate degenerative joint disease but no clinical instability on the left and mild degenerative joint disease on the right.  He concluded that there was severe limitation in exercising, moderate limitation in performing household chores, and mild limitation in the activities of daily living.  He noted that the Veteran was able to perform light and sedentary work.  

In September 2007, the attending VA orthopedic surgeon noted that the Veteran should be excused from an appearance in court because he was unable to travel for four hours and remain seated for an extended period of time.  The surgeon noted that the Veteran required a total left knee replacement.    

In July 2008, the RO granted increased ratings as follows.  For the left knee, the RO granted an increased rating of 20 percent for instability under Diagnostic Code 5257 and an additional rating for degenerative joint disease under Diagnostic Code 5260 for limitation of motion, both effective the date of the VA outpatient encounter on February 8, 2006.   For the right knee, the RO continued a 10 percent rating but changed the applicable diagnostic code from 5257 for slight instability to 5260 for degenerative joint disease, effective February 8, 2006.   

On August 13, 2008, a VA physician noted a review of the claims file and the Veteran's reports of continued knee pain and use of anti-inflammatory medications.  The Veteran was able to stand for up to 30 minutes and walk up to one-quarter mile without an assistive device.  Range of motion was zero to 110 degrees on the left and zero to 130 degrees on the right with pain at the end of the range.  Flexion was further reduced to 100 degrees and 90 degrees respectively for motion against strong resistance but there was no additional loss of function on repetition.  There was no clinical indication of patellar or meniscal abnormalities of either knee.   The physician noted no instability on the left but some medial/lateral instability on the right.  The physician referred to the previously obtained X-rays and diagnosed severe degenerative joint disease of both knees and instability on the right.  The physician concluded that there were severe limitations in sports, exercise, and household chores but mild interference with shopping, traveling, and no impact on the activities of daily living.  The physician noted that the Veteran was unable to perform manual labor and could perform sedentary work limited by his use of medication.   

In June 2009, the RO granted an additional 10 percent rating under Diagnostic Code 5257 for instability of the right knee, effective August 13, 2008, the date of the VA examination.  

The Veteran underwent a successful total left knee replacement at a VA medical center on September 22, 2008.  Records of follow-up care showed that the Veteran achieved a full range of motion of the left knee with no instability and reduced medication for pain.  In December 2008, the RO granted a temporary total rating for convalescence following surgery and a total disability rating for one year under Diagnostic Code 5055 for the prosthetic left knee replacement followed by a 30 percent rating, effective November 1, 2009.  

The Board concludes that the Veteran and the two friends who provided lay statements are competent to report on the observed symptoms of pain and difficulty with mobility.  However, the Board places less probative weight on those reports that are not consistent with clinical observations.   In 1997, the Veteran reported that he stopped working because of a psychiatric disorder but in 1998 he reported that it was because of his knee disorders.  The friends noted that the Veteran could not walk across a parking lot or leave his home for fear of falls.  However, the Veteran continues to live alone and did not indicate that he is unable to drive.  Clinicians noted that he is able to stand for up to 30 minutes and walk up to one-quarter mile albeit with a slow and antalgic gait.  The Veteran did not report the use of a cane or other support device except a left knee brace but did lean on objects to prevent falls and reduce fatigue.  Therefore, the Board concludes that the lay evidence is credible to show difficulty in mobility but not to the extent that the Veteran is confined to his home or unable to perform daily activities. 

The Board will examine the lay and medical evidence to determine the level of disability starting on October 13, 2005, one year prior to the date of receipt of a claim for increased ratings.  See 38 C.F.R. § 3.400 (o) (2) (2011).  

Left Knee

Prior to February 2006, the diagnosis of the left knee disability was synovitis which is rated under Diagnostic Code 5020 for limitation of motion or for arthritis.  As there was no evidence of a limitation of motion but there was a diagnosis of synovitis, a 20 percent rating for involvement of two major joints (both knees) with no limitation of motion was warranted under Diagnostic Code 5020/5003.  In this case, a 10 percent rating for each knee is equivalent.  However, the RO assigned a rating for the left knee under Diagnostic Code 5257 for slight lateral instability.  Although the Veteran reported that his knee was occasionally "giving out," the physician in 1997 noted very mild laxity and the therapist in 2003 noted no clinical instability but ordered a left knee brace.   The RO increased the rating for left knee instability to 20 percent for moderate symptoms effective in February 2006.  At this time, the Veteran reported increased pain and continued "giving way" but there was no clinical instability.  Limitation of flexion of the left knee was noted in August 2008 but was greater than 30 degrees necessary for a higher rating under Diagnostic Code 5060.  

Resolving all doubt in favor of the Veteran, the Board concludes that a separate rating for synovitis under Diagnostic Codes 5020/5003 was warranted, effective in October 2005, one year prior to the date of receipt of claim, because there was clinical evidence of this disorder with no limitation of motion.  This rating was assigned by the RO starting in February 2006.  Higher ratings for synovitis, later diagnosed as degenerative joint disease, were not warranted because there was no limitation of motion or noncompensable limitation of motion throughout the period covered by this appeal.  Higher ratings for instability were not warranted because there were no clinical observations of subluxation or instability during the period covered by this appeal.  Although there was imaging evidence of effusion and the observation of narrow cartilage in the joint spacing in March 2007, there was no clinical evidence during the period of this appeal of dislocated or surgical removal of loose cartilage.  Regardless, a combined additional rating under Diagnostic Codes 5258 or 5259 is not permitted and an alternative rating would not result in higher ratings for the Veteran.   

The Board concludes that a total rating was properly assigned starting September 22, 2008 for convalescence and for one year subsequent to the placement of the left knee prosthesis.  A 30 percent minimum rating is provided by Diagnostic Code 5055.  A higher rating is not warranted because follow-up examinations showed that the Veteran's prosthesis provided a stable and full range of motion with reduced levels of pain.  

Right Knee

Prior to August 8, 2008, the diagnosis of the Veteran's right knee disorder was synovitis and later changed to degenerative joint disease.  No limitation of motion was noted until May 2007 when the flexion was 130 degrees which was greater than the 30 degrees require for a higher rating under Diagnostic Code 5060.  Although the RO assigned a 10 percent rating under the diagnostic code for slight instability prior to February 2006, the physician in 1997 noted only very mild laxity and the Veteran reported giving-way only of the left knee.  Therefore, a 10 percent rating, but not higher, was warranted up to August 13, 2008 when a clinician noted clinical instability for the first time and an additional 10 percent rating under Diagnostic Code 5257 was assigned.  Higher ratings for limitation of motion or instability are not warranted because the limitation of motion is greater than 30 degrees flexion and less than 15 degrees extension.  Instability is not moderate because the Veteran did not report giving way of the right knee or use a cane or brace on that knee.  


Extraschedular Ratings

The Board concludes that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The rating criteria address the Veteran's symptoms of pain, restriction of motion, and instability.  Although the Veteran consistently reported moderate pain with severe exacerbations, there is no clinical evidence of decreased function because of pain, weakness, or fatigue.  The Board considered the lay statements by the Veteran and his friends regarding his lack of endurance, fear of falls, and inability to leave the home.  The Board places greatest probative weight on the clinical observations of the level of disability provided by the examiners in 2007, 2008, and clinicians following surgery in 2008-09.  The examiners concluded that the Veteran can stand for 30 minutes and walk up to one-quarter mile.  Although the Veteran ambulates slowly, the Veteran does not use a support device other than a knee brace.  The Veteran is able to live independently including the ability to perform some shopping.  There is no evidence that he is unable to drive an automobile.  All examiners concluded that the Veteran is not capable of manual labor but can perform sedentary activities consistent with his medications, now reduced after the total knee replacement.  The Veteran reported that he retired from his job because of a psychiatric disorder.  Therefore, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An additional 10 percent rating is granted for a left knee disorder resulting in a combined rating of 20 percent for the period from October 13, 2005 to February 8, 2006, subject to the legal criteria governing the payment of monetary benefits, and but no higher ratings are in order at any other time during the period covered by this appeal.

A rating in excess of 10 percent prior to August 13, 2008 and in excess of a combined rating of 20 percent thereafter for the right knee disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


